Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
10/11/21. Claims 1-5, 7, 11-12, 17-21 and 23-29 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 10/11/21 have been fully considered but they are not persuasive as explained below.
4.	Regarding the argument on page 9 concerning the crossover component, the component recited in prior art Termanini (figure 5 #7) has the structure recited in claim 1 therefore that argument is moot. 
5.	Regarding the argument on page 10 concerning the motivation to combine the Schlein reference, the motivation to combine as stated below is multiply the pressure of the gripping jaws and therefore be used. While applicant points out that the use stated in the specification of the prior art is to clamp or grip, applicant also uses the term grip in claim 1. The gripping function is not the motivation to combine but rather the four bar chain which can have various uses. 
6.	Regarding the argument on page 12 concerning prior art reference Abrams, Abrams is relevant as being a tool and does not have to be a medical device to be applied.  


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 21 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 21, the limitation is unclear because the limitation merely states a function of the tool being configured of amplifying the user's grip force by a factor of 20 without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim of the surgical tool so it is unclear whether the function requires some other structure or is simply a result of operating the surgical tool in a certain manner

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically Termanini discloses d as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 11-12, 18-19, and 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Termanini et al. (U.S. Patent No. 10492929) in view of Schlein U.S. (Patent No. 3981308). 
Regarding Claim 1, Termanini discloses a surgical tool for separating two components (Abstract), for example removing a femoral head from a femoral stem, the tool comprising: 
first (Figure 4 #4) and second handles (Figure 4#5), the handles being adapted to be moveable towards one another when gripped by a user (abstract);
 a crossover component (Figure 5 #7);
c. first (Figure 5 #12) and second jaws (Figure 5 #6) adapted to engage the two components to be separated (Column 1 lines 20-30), wherein the first jaw is mounted on the crossover component (as can be seen in figure 5 first jaw #12 is mounted on crossover component #7) and the second jaw (Figure 5 #6) is integral with or mounted on the second handle (Figure 5 #5), 
and wherein, upon application of a gripping force to the first and second handles, the first and second jaws separate from one another so as to separate the two components engaged therewith (Column 1, lines 35-49).
Termanini however does not disclose the handles with a crossbar therebetween, and wherein the tool comprises a four bar chain whose four bars are the first handle (L 1), the crossover component (L2), the second handle (L3) and the crossbar (L4) pivotally connected respectively by:
a first joint (JI) between the first handle and the crossover component;

a third joint (J3) between the second handle and the crossbar, and
a fourth joint (J4) between the crossbar and the first handle,
Schlein teaches in analogus art a surgical tool with handles (Figure 2 #14 and 16) with a crossbar (Figure 2 #24) therebetween, and wherein the tool comprises a four bar chain whose four bars are the first handle (L 1), the crossover component (L2), the second handle (L3) and the crossbar (L4) pivotally connected respectively (see figure below) by:
a first joint (JI) (Figure 2 #20) between the first handle and the crossover component;
a second, crossover joint (J2) (Figure 2 #18) between the crossover component and the second handle;
a third joint (J3)(Figure 2#28) between the second handle and the crossbar, and
a fourth joint (J4) (Figure 2 #18) between the crossbar and the first handle,

    PNG
    media_image1.png
    404
    482
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Termanini in view of Schlein to incorporate the crossbar and four bar chain in order to multiply the pressure of the gripping jaws (Column 1 lines 38-43)
Regarding Claim 2, Termanini discloses the surgical tool of claim 1 as rejected view of Schlein above wherein the tool has mirror plane symmetry about an axis which extends transverse to an axis of the crossover joint (As can be seen in figure 8 the tool has mirror plane symmetry).
Regarding Claim 3, Termanini discloses the surgical tool of claim 1 1 as rejected view of Schlein above wherein the crossover component (Figure 5 #7) has a cleft therein in which said second handle is supported at said crossover joint (as can be seen in figure 5, the second handle is supported.
Regarding Claim 11, Termanini discloses the surgical tool of wherein the second jaw includes a femoral head grip capable of engaging a femoral head through a lateral aperture when the tool approaches the head radially and generally perpendicular to a longitudinal axis of a femoral stem to which the femoral head is attached (Figure 1, (Column 1, lines 35-49)).
Regarding Claim 12, Termanini discloses the surgical tool of claim 11 wherein the femoral head grip (figure 4 #12) has at least three points at which it can simultaneously engage the femoral head (Figure 1).
Regarding Claim 18, Termanini discloses the surgical tool of claim 1 as rejected view of Schlein above but does not disclose wherein the position of the third joint on the second handle is adjustable in order to adjust the mechanical advantage of the tool.
Schlein teaches in analogus art wherein the position of the third joint (Figure 4#28) on the second handle (Figure 4 #14) is adjustable in order to adjust the mechanical advantage of the tool (Figure 4 #23, Column 3 lines 8-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Termanini in view of Schlein to incorporate the third joint on the second handle being adjustable in order to have the surgeon grip the handle sufficiently firmly to withdraw the tightly held meniscus even if his hands are wet (Column 2 lines 59-65).
Regarding Claim 19, Termanini discloses the surgical tool of claim 18 as rejected in view of Schlein above but does not disclose wherein the position of the third joint on the second handle is adjustable using a screw mechanism which can be 
Schlein teaches in analogus art wherein the position of the third joint (Figure 4#28) on the second handle (Figure 4#14) is adjustable using a screw mechanism (Figure 4#36) which can be manually operated to cause the third joint to advance or retreat along the second handle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Termanini in view of Schlein to incorporate the third joint on the second handle being adjustable using a screw mechanism in order to allow free pivotal movement of the jaw (Column 2 lines 48-51).
Regarding Claim 23, Termanini discloses the surgical tool of claim 1 as rejected view of Schlein above but does not disclose wherein the third joint comprises a pointed end of said crossbar engaging in a recess in said second handle.
Schlein teaches in analogus art wherein the third joint (Figure 4#28) comprises a pointed end of said crossbar (Figure 4#24) engaging in a recess in said second handle (Figure 4#14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Termanini in view of Schlein to incorporate the pointed end of said crossbar engaging in a recess in said second handle in order to allow free pivotal movement of the jaw (Column 2 lines 48-51).
Regarding Claim 24, Termanini discloses the surgical tool of claim 1 as rejected view of Schlein above wherein, in use, the tool is positionable radially and generally perpendicular to a longitudinal axis of a femoral stem (Figure 1).
Regarding Claim 25, Termanini discloses the surgical tool of claim 1 as rejected view of Schlein above further comprising a retaining cap for supporting and retaining a first component as it is separated from a second component (As can be seen in figures 2 and 3, a first component is retained as it is being separated from a second component). 
Regarding Claim 26, Termanini discloses the surgical tool of claim 25 wherein the retaining cap is shaped to receive a femoral head (Figure 3).
Regarding Claim 27, Termanini discloses Method of separating (abstract) first and second components having an interference fit there between using the tool of claim 1 as rejected view of Schlein above, the method comprising the steps of:
a. approaching the first component in a radial direction, generally perpendicular to a longitudinal axis of the first component (Figure 1);
b. engaging a shoulder or taper of the first component with said first jaw and engaging the underside of the second component with said second jaw; applying a gripping force to said handles in order to separate said jaws thus applying sufficient force to separate the first component from the second component (Column 1, lines 35-49). 
Regarding Claim 29, Termanini discloses the method of claim 27 but does not disclose it further comprising the step of, before or after step a), adjusting the position of the third joint on the second handle in order to set the mechanical advantage of the tool.
Schlein teaches in analogus art adjusting the position of the third joint (Figure 4#28) on the second handle (Figure 4#14) in order to set the mechanical advantage of the tool.
.

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Termanini et al. (U.S. Patent No. 10492929) in view of Schlein U.S. (Patent No. 3981308) in further view of Abrams et al. (U.S. Publication No. 20110308057). 
Regarding Claim 17, Termanini discloses the surgical tool of claim 1 as rejected view of Schlein above but does not disclose wherein one or more of said first handle, said second handle and said crossbar is provided with a safety endstop to avoid trapping fingers therebetween when a gripping force is applied.
Abrams teaches said first handle, said second handle and said crossbar is provided with a safety endstop to avoid trapping fingers therebetween when a gripping force is applied (Paragraph [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Termanini in view of Schlein as seen in the rejection of claim 1 above in further view of Abrams to incorporate a safety endstop to avoid pinching fingers (Paragraph [0016]). 

12.	Claims 4-5, 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Termanini et al. (U.S. Patent No. 10492929) in view of Schlein U.S. (Patent No. 3981308) in further view of Dlugolecki et al. (U.S. Patent No. 4922770). 
Regarding Claim 4, Termanini discloses the surgical tool of claim 1 1 as rejected view of Schlein above but does not disclose wherein the position of the crossover joint with respect to the crossover component and/or the second handle is selectable so as to translate one of the jaws with respect to the other in order to accommodate differently sized components for separation.
Dlugolecki teaches a tool (Figure 1 #A) wherein the position of the crossover joint with respect to the crossover component (Figure 1 #25) and/or the second handle (Figure 1 #11) is selectable so as to translate one of the jaws (Figure 1 #35 and 36) with respect to the other in order to accommodate differently sized components for separation (Column 2, lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Termanini in view of Schlein as seen in the rejection of claim 1 above in further view of Dlugolecki to incorporate wherein the position of the crossover joint with respect to the crossover component (and/or the second handle being selectable in order to adjust in size to accommodate the size of an object (Column 2, lines 63-67).
Regarding Claim 5, Termanini discloses the surgical tool of claim 4 but does not disclose wherein said crossover component includes a plurality of apertures and said crossover joint comprises a removable hinge pin placed in a selected one of said apertures.
Dlugolecki teaches wherein said crossover component (Figure 1 #25) includes a plurality of apertures (Figure 5 both 22) and said crossover joint comprises a removable hinge pin (Figure 5 #16) placed in a selected one of said apertures.

Regarding Claim 7, Termanini discloses the surgical tool of claim 4 but does not disclose wherein said crossover joint comprises a lockable slip joint.
Dlugolecki teaches wherein said crossover joint (Figure 1 #25) comprises a lockable slip joint (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Termanini in view of Schlein as seen in the rejection of claim 1 above in further view of Dlugolecki to incorporate the crossover joint comprises a lockable slip joint to provide automatic adjustment (Column 3 line 37). 
Regarding Claim 28, Termanini discloses the method of claim 27 as rejected above but does not disclose it further comprising the step of, before step a), selecting the position of the crossover joint with respect to the crossover component and/or the second handle.
Dlugolecki teaches a tool (Figure 1 #A) selecting the position of the crossover joint with respect to the crossover component (Figure 1 #25) and/or the second handle (Figure 1 #11) so as to translate one of the jaws (Figure 1 #35 and 36) with respect to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Termanini in view of Schlein as seen in the rejection of claim 1 above in further view of Dlugolecki to incorporate wherein the position of the crossover joint with respect to the crossover component (and/or the second handle being selectable in order to adjust in size to accommodate the size of an object (Column 2, lines 63-67).

Allowable Subject Matter
13.	Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 20, Termanini does not disclose wherein the first and second jaws are configured to apply a 7.5kN force over a 0.3mm stroke when engaged. 

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774